DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered. Claims 1, 4-7, 9-12 and 14-17 are pending in the application.
Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered.
Applicant argues (see pg. 8, ¶ 6) that “Wang teaches that "The deep supercooling treatment refers to: cooling the ultra-high-purity aluminum sheet to -80° C to -10 °C." (Wang, at [0014] and [0015]). Applicants note -80° C to -10 °C corresponds to 193.5 K to 263.15 K. Thus, Wang fails to teach or suggest a coolant bath containing "liquid nitrogen at a temperature of 77 K or less."”
In response, this argument is not persuasive. It is well-known that nitrogen is in liquid form when between 63 K and 77.2 K (see the non-patent literature of Helmenstine). The fact that Wang teaches cooling the sheet to 193.5 K to 263.15 K does not mean that the liquid nitrogen is in that range. Instead, it only means that the sheet is removed from the liquid nitrogen when the temperature of the sheet is between that range. 
Claims 1, 4-7, 9-12 and 14-17 stand rejected. See the current rejections below.
Specification
The disclosure is objected to because of the following informalities:
The specification recites “a bath consisting of liquid nitrogen (< 77 K)” (see ¶ [0026], [0033]). However, nitrogen is only in liquid form when between 63 K and 77.2 K, it is a solid when less than 63 K. Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 4-7, 9-12 and 14-17 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(b) for being dependent on a rejected base claim.
Regarding claim 1: the claim recites “the coolant bath containing liquid nitrogen at a temperature of 77K or less”. It is unclear if “the coolant bath containing liquid nitrogen” is the same as or additional to the “coolant bath” in line 3. Further, nitrogen is a solid when less than 63 K, thus it is unclear if the bath is intended to include solid nitrogen.
Regarding claim 7: it is unclear which claim claim 7 depends on. It is currently set forth as depending on claim 2, but claim 2 has been canceled. For examination, it will be interpreted to depend on claim 1. Note that if claim 7 is amended to depend on claim 1, then claim 7 would be a duplicate of claim 6. 
Regarding claim 16: the claim recites “a coolant container having a gaseous coolant”. However, claim 1 requires that the coolant is liquid nitrogen. Therefore, the claim is unclear in light of claim 1.
Appropriate correction for the above list of issues is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-12, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bouchard et al. (US 5,528,920 A), in view of Wang et al. (CN 101638760 A), the non-patent literature of Helmenstine (hereinafter ‘Helmenstine’), and Eliseev et al. (SU 1,103,912 A1).
Regarding claim 1: Bouchard discloses a process for the production of thin metal-based foils (Abstract), comprising the acts of:
providing an extruder and extruding a metal through the extruder to form a preliminary foil (col. 2, lns. 65-67); and
providing a rolling system comprising at least two rollers (3, 5) and rolling the preliminary foil (1) at least once in the rolling system to form a thin metal-based foil (15) with a thickness from 5 to 80 μm (col. 3, lns. 7-10).
Bouchard is silent regarding providing a coolant bath and cooling the preliminary foil in the coolant bath; the coolant bath containing liquid nitrogen at a temperature of 77K or less.
However, Wang is in the same field of endeavor and teaches cooling an extruded sheet in a coolant bath (“liquid nitrogen environment”) after extrusion but before rolling the foil (¶¶ [0014] - [0016]), thereby producing a foil having ultra-fine and equiaxed grains resulting in an ultra-high purity material (¶ [0007]). The skilled artisan understands that modifying grain size and purity can affect the properties of a material, such as strength.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Bouchard with a coolant bath of liquid nitrogen for cooling the preliminary foil, thereby providing Bouchard with a means and method of producing a foil with desired grain size, purity, and other properties, as taught by Wang. Wang does not explicitly teach that the liquid nitrogen is 77 K or less, but it is well-known that nitrogen is in liquid form when between 63 and 77.2 K (as evidenced by ¶ 1 of Helmenstine).
Bouchard is also silent regarding the rolling system being cooled with a coolant, but it can be seen from the figure of Bouchard that the foil (15) adheres to the rollers (3, 5) from a meeting point (17) up to a limit point (19).
Eliseev is in the same field of endeavor and teaches cooling a rolling system with a coolant (¶ [0009]). Eliseev teaches that cooling the rolling system prevents adhesion of the foil to the rollers during rolling which improves the quality of the foil (¶ [0007]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bouchard such that the rollers are cooled with a coolant, thereby preventing adhesion of the foil to the rollers and improving the quality of the foil, as taught by Eliseev.
Regarding claims 4 and 5, which depend on claims 1 and 4: the modification of Bouchard in view of Eliseev set forth in claim 1 above teaches the coolant for cooling the rolling system is liquid nitrogen (¶ [0009] of Eliseev).
Regarding claim 6, which depends on claim 1: Bouchard discloses that the foil is an alkali metal (col. 2, lns. 32-33, “lithium”).
Regarding claim 7, which is being interpreted to depend on claim 1: Bouchard discloses that the foil is an alkali metal (col. 2, lns. 32-33, “lithium”).
Regarding claims 9 and 10, which depend on claims 4 and 5: Bouchard discloses that the foil is an alkali metal (col. 2, lns. 32-33, “lithium”).
Regarding claims 11 and 12, which depend on claims 6 and 7: Bouchard discloses that the foil is lithium (col. 2, lns. 32-33).
Regarding claims 14 and 15, which depend on claims 9 and 10: Bouchard discloses that the foil is lithium (col. 2, lns. 32-33).
Regarding claim 17, which depends on claim 1: Bouchard does not explicitly disclose that the preliminary foil has a thickness from 100 to 150 μm.
However, Bouchard discloses the preliminary foil (1) has a thickness of about 150 μm (col. 4, lns. 15-16). And there does not appear to be any criticality to the claimed range as the specification states that the thickness is “ideally from 100 to 150 μm” (¶ [0009]), meaning that it does not necessarily have to be. Thus, it is clear that the two ranges overlap.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a preliminary foil having a thickness from 100 to 150 μm, since it has been held that determining the optimum or workable ranges of a feature taught in the prior art involves only routine skill and/or experimentation in the art (MPEP 2144.05)
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bouchard, in view of Wang, Helmenstine, and Eliseev, and further in view of Hill et al. (US 3,000,109 A).
Regarding claim 16, which depends on claim 1 and is being examined as best understood: Bouchard is silent regarding the coolant bath being configured as a coolant container having a gaseous coolant.
However, the specification (see ¶ [0013]) states that the coolant bath can be a liquid bath or a gaseous bath and does not set forth that the use of one rather than the other produces any unexpected results.
And Hill teaches providing a coolant bath for cooling a metal sheet (see fig. 1 and col. 1, lns. 10-14), the coolant bath comprising a container (tunnel 3) having a gaseous coolant, such as air (col. 1, lns. 55-59). Thus, a coolant bath comprising a container having a gaseous coolant is one of a finite number of solutions providing a reasonable expectation of success in cooling a metal sheet.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Bouchard with a coolant bath having a gaseous coolant, instead of the liquid bath provided in claim 1, since it has been held that choosing from a finite number of identified, predictable solutions providing a reasonable expectation of success requires only routine skill in the art (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445. The examiner can normally be reached Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753